Exhibit 99.1 AÉROPOSTALE REPORTS RECORD THIRD QUARTER 2 New York, New York, December 1, 2010 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young women and men, today reported results for the third quarter ended October 30, 2010 and total net sales for the four-week period ended November 27, 2010. Third Quarter Results Diluted net earnings for the third quarter of fiscal 2010 were $0.63 per diluted share, which includes a previously disclosed after-tax charge of approximately $3.9 million, or $0.04 per diluted share, resulting from the related third quarter retirement plan payment to its Chairman and former Chief Executive Officer.The Company reported net earnings of $0.61 per diluted share in the third quarter last year. For the third quarter of fiscal 2010, total net sales increased 6% to $602.8 million, from $567.8 million in the year ago period. Same store sales for the third quarter were essentially flat, compared to a same store sales increase of 10% last year.Total net sales for the Company’s e-commerce business for the third quarter of fiscal 2010 increased 17% to $38.3 million, from $32.6 million in third quarter last year. Thomas P. Johnson, Chief Executive Officer, said, “We are very pleased to deliver third quarter earnings at the high-end of our initial guidance. Our ability to navigate effectively through the challenging and promotional environment truly underscores the power and flexibility of our promotional specialty store model.” November Sales Results Total net sales for the four-week period ended November 27, 2010 increased 7% to $243.8 million, from $228.0 million for the four-week period ended November 28, 2009. The Company’s same store sales decreased 1% for the month, compared to a same store sales increase of 7% in the year ago period. The Company stated that it experienced a mid-single digit same store sales increase on the Friday after Thanksgiving Day. The Company also stated, however, that sales trends decelerated significantly for the remainder of the Thanksgiving Day weekend. Fourth Quarter Guidance The Company announced its earnings guidance for the fourth quarter of fiscal 2010.The Company expects earnings in the range of $0.94 to $0.96 per diluted share for the fourth quarter.The Company achieved diluted earnings per share of $0.99 in the fourth quarter last year. Store Growth and Capital Spending for Fiscal 2011 For fiscal 2011 the Company plans to invest approximately $70.0 million to open approximately 30 Aéropostale stores, approximately 20 P.S. from Aéropostale stores, approximately 50 store remodels, in addition to certain information technology investments. This compares to capital expenditures of approximately $96.0 million in fiscal 2010. Discontinuation of Monthly Sales Reporting Beginning in Fiscal 2011, the Company will discontinue monthly sales reporting. Sales and earnings will be reported in conjunction with the quarterly earnings announcement. Conference Call Information The Company will be holding a conference call today at 4:15 P.M EDT to review its third quarter results. The broadcast will be available through the ‘Investor Relations’ link at www.aeropostale.com and www.fulldisclosure.com.To listen to the broadcast your computer must have Windows Media Player installed. If you do not have Windows Media Player go to the latter site prior to the call, where you can download the software for free. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 7 to 12 year-old kids through its P.S. from Aéropostale™ stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale™ products can be purchased in P.S. from Aéropostale™ stores and online at www.ps4u.com. The Company currently operates 908 Aéropostale stores in 49 states and Puerto Rico, 59 Aéropostale stores in Canada and 47 P.S. from Aéropostale stores in 13 states. SPECIAL NOTE: THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS 4 EXHIBIT A AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) October 30, January 30, October 31, ASSETS Current Assets: Cash and cash equivalents $ $ $ Merchandise inventory Other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued expenses Total current liabilities Other non-current liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ 5 EXHIBIT B AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 13 weeks ended October 30, 2010 October 31, 2009 % of sales % of sales Net sales $ % $ % Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest (expense) income ) 27 Income before income taxes Income taxes Net income $ % $ % Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales increase 0
